Citation Nr: 0719320	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-13 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for hip disability.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for left knee 
disability.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had honorable, active military service from May 
1972 to May 1974, and from October 1974 to April 1978.  The 
veteran also had other than honorable, active military 
service from February 1980 to February 1983.  (In a March 
1983 administrative decision, the RO determined that, for the 
period of active service from February 1980 to February 1983, 
the conditions under which the veteran was discharged were a 
bar to VA benefits.)

These matters come to the Board of Veterans Appeals (Board) 
on appeal of March 2003 and July 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  (Although the RO certified for appeal 
only the left knee issue, the Board notes, as will be 
discussed below, that appeals were also perfected as to the 
other issues listed above.  The Board has jurisdiction over 
all issues where an appeal is perfected in accordance with 
38 C.F.R. § 20.200 (2006).)

The Board notes that in a May 2006 statement, the veteran 
noted that he was submitting additional medical evidence 
which, in part, described the severity of his service-
connected right ankle disability.  The Board infers from the 
submission of this additional medical evidence a claim by the 
veteran for a higher rating for his service-connected right 
ankle disability.  As this issue has not been adjudicated by 
the RO, it is not before the Board; hence, it is referred to 
the RO for appropriate development.  


REMAND

VA regulations provide that when an appellant appeals to the 
Board, he "will be accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person."  38 C.F.R. § 
20.600 (2006).  If an appellant appoints a representative, 
the RO is to give the representative an opportunity to submit 
a VA Form 646 (Statement of Accredited Representative in 
Appealed Case) prior to certification of the appeal.  See VA 
Adjudication Procedure Manual M21-1MR, Part I, Chapter 5, 
Section F (August 19, 2005).  

The Board notes that on April 17, 2006, the veteran's 
representative submitted a VA Form 646 to the RO concerning 
the veteran's petition to reopen his claim for service 
connection for a left knee disability.  This issue had been 
perfected for appeal.  The next day, on April 18, 2006, the 
RO received from the veteran a VA Form 9 (Appeal to Board of 
Veterans' Appeal), in which the veteran perfected his appeal 
with respect to his claims for service connection for asthma 
and for bilateral hip disability, as well as a petition to 
reopen a claim for service connection for hypertension.  At 
the time it received the VA Form 9, the RO also received 
additional medical evidence from the veteran.  The veteran's 
claim for service connection for left knee disability was 
certified to the Board on April 25, 2006.  No mention was 
made of the other issues, apparently because the April 2006 
substantive appeal had not been associated with the file when 
the RO took action on April 25.  Thereafter, the RO forwarded 
to the Board the veteran's VA Form 9 and the additional 
medical evidence received on April 18, 2006.  This evidence 
was received by the Board in May 2006.  

Here, the veteran's representative did not have opportunity 
to prepare a VA Form 646 as to the claims for service 
connection for asthma and for bilateral hip disability, as 
well as a petition to reopen a claim for service connection 
for hypertension.  On remand, the veteran's representative of 
record should be afforded an opportunity to complete a VA 
Form 646 relating to these claims on appeal.  

Additionally, in January 2006, the RO obtained outpatient 
treatment records, dated from March 2005 to December 2005, 
from the VA Medical Center (VAMC) in Poplar Bluff, Missouri.  
These records reflect the veteran's treatment for his asthma, 
hypertension, and his hips.  In a January 2006 supplemental 
statement of the case (SSOC), the RO considered these records 
with respect to the veteran's petition to reopen his claim 
for service connection for a left knee disability.  However, 
a review of a January 2006 statement of the case (SOC) issued 
with respect to the other three issues, does not reflect 
consideration of the above-noted VAMC records.  In 
particular, the listing of the evidence considered under the 
"evidence section," in the SOC notes medical records from 
the Poplar Bluff VAMC dated from September 2004 to January 
2005, but not March 2005 to December 2005.  Furthermore, the 
RO's discussion of the issues on appeal considered in the SOC 
does not reflect reference to those Poplar Bluff VAMC records 
in question.  Therefore, on remand, those VAMC records dated 
from March 2005 to December 2005 should be considered in 
relation to the claims on appeal for service connection for 
asthma and for bilateral hip disability, as well as the 
petition to reopen the claim for service connection for 
hypertension.  Furthermore, that additional evidence 
submitted by the veteran since the last January 2006 SOC and 
January 2006 SSOC should also be considered with respect to 
all issues.  

Finally, in a report of March 2005 VA examination, an 
examiner opined that the veteran's claimed left knee 
disability was not related to service.  In an April 2005 
statement, the veteran reported that his orthopedic doctor 
had informed him that the injury to his left patella in 
service (diagnosed as chondromalacia of the left knee 
patella) could very well have been the beginning of his 
current degenerative arthritis of the left knee joint.  A 
review of the VA clinical records associated with the claims 
file does not reflect any such medical finding or opinion.  
The Board notes that a physician's statement framed in terms 
such as "could have been" is ordinarily not probative.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  

Nevertheless, once VA has been put on notice of an alleged 
medical nexus opinion by a VA physician, it is obliged to 
fully investigate before adjudicating the veteran's claim.  
In this regard, VA has a duty to inform the veteran that he 
should seek a nexus/medical opinion from that physician in 
support of his claim.  A review of the correspondence of 
record from the RO to the veteran since the April 2005 
statement does not reflect that any such notice has been 
provided.  Therefore, the veteran should be informed of the 
need to seek a nexus/medical opinion from the orthopedic 
doctor who reportedly informed him of the possible 
relationship between his current degenerative arthritis in 
his left knee and the chondromalacia of the left patella 
diagnosed in service.  38 U.S.C.A. § 5103A (West 2002).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure that it has fully complied with the 
VCAA.  Hence, in addition to the actions requested above, any 
other development and/or notification action deemed warranted 
by the VCAA should be undertaken prior to adjudicating the 
claims on appeal.  

For the reasons stated, this case is REMANDED for the 
following actions:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to allow for additional 
pertinent evidence to be obtained which 
is not currently of record.  The veteran 
should also be invited to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

The letter should also inform the veteran 
of the need to seek a medical or nexus 
opinion from the veteran's orthopedic 
doctor who reportedly informed the 
veteran that there was a possible 
relationship between his degenerative 
arthritis of the left knee and the 
chondromalacia of the left patella 
diagnosed in service.  

2.  After undertaking any other 
development deemed appropriate, the 
veteran's claims on appeal should be re-
adjudicated in light of all pertinent 
evidence and legal authority, to include 
that evidence received since the January 
2006 SOC and January 2006 SSOC.  In 
particular, the Poplar Bluff VAMC medical 
records, dated from March 2005 to 
December 2005, should be considered in 
relation to the veteran's claims for 
service connection for asthma and for 
bilateral hip disability, as well a 
petition to reopen a claim for service 
connection for hypertension.  

3.  If any benefit sought is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond.  The veteran's 
representative should be given 
opportunity to prepare a VA Form 646, or 
written argument in lieu thereof, before 
the record is returned to the Board for 
further appellate review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

